Title: John Nicholas’s Memorial to the Virginia General Assembly, [ca. 9 November 1819]
From: Nicholas, John
To: Virginia General Assembly


					
						To the Honorable, the Legislature of Virginia, the Memorial of John Nicholas respectfully sheweth;—
						
							
								ca. 9 Nov. 1819
							
						
					
					That your Memorialist was appointed a first Lieutenant, early in the American Revolution, in what was called the Minute service: But, before these Troops were all raised or organized and embodied for service, your Memorialist was appointed a Captain in what was styled by law the six additional Regements on Contenental establishment. Under this appointment, he quit his School & all his prospects in life arising from the acquirement of a finished Education, between the ages of seventeen & eighteen, & raised and marched into actual service, as valuable & respectable a Company from among the immediate & intimate Companions of his youth, as was put in service during the whole of that patriotic War;—as some of the original Inlistments & the Auditors Certificate of the settlement of the recruiting money, herewith Subjoined, will, he trusts, most satisfactorily shew—.
					
					On marching his Company to Williamsburg, the place of general rendezvous, he found that Company & three or four others, raised in the same way & for the same Continental service, transposed by the Executive without any legal authority, from that to the State Line. Against this proceeding, the Officers of these Companies remonstrated; & the Legislature of Virginia pledged itself, in some public Act or in some way, to intercede with Congress & got them re-instated in the said Continental Line.
					Under this fair & equitable pledge on the part of the Virginia Legislature, & reasonable expectation on the part of those Officers, they freely & chearfully joined the First Virginia State Regiment, under the command of Col. George Gibson, & marched & joined the general Continental Army to the North, under the command of the Illustreous Washington: But, to the great disappointment & sad mortification of the Officers of these Companies in particular, they found the promise of the State Legislature not complied with; by which they were not only deprived of their rank, being subject to be commanded by Officers of equal grades tho’ junior Commissions of the Continental Line; but deprived also of all prospects of rising in the said general Line to which they rightfully belonged, as well as many other benifits & conditions which were annexed to their original engagement & true understanding of entering into the service, as will be hereafter shewn.
					A circumstance, however, soon after occurred, which your Memorialist freely admits, in some measure lessened the first of those objections as it related individually & particularly to himself. On the second action he was in, he had the good fortune (tho’ slightly wounded & thro’ mismanagement & neglect had nearly lost his life) to attract some small share of the notice of the Commander in Chief; who sent him an invitation to join his immediate family & body Guard as a Captain & second in command. This, however, tho’ it releived him from the frequent & unpleasant collisions with Officers of the same grade in the general Line, as it related to the common routine of duty, did not in the least alter the other disadvantages under which he served; having still to act under the same State Commission which he had received from the Executive of Virginia.
					In this, otherwise pleasant situation, your Memorialist continued to serve & fight by the side of his beloved Chief, in all general actions in which he was ingaged, & frequently with the distinguished Morgan in partizan enterprizes, on which the brave & valuable Major Gibbs the Commander of the Guards would often volunteer & petition to go;—untill the close of the Campaign of 1779. Your Memorialist being then threatened with a pulmonary complaint from the extreme exposures & hardships to which he had not been used; obtained leave to return to Virginia on the recruiting service for the Winter. When there, he received notice very unexpectedly & entirely unsolisitedly on his part, of his appointment by the Legislature of Virginia, as a Lieutenant Colonel in a body of Militia directed by a law of the Spring Session of 1780 to be drafted & sent for the releif of South Carolina; it having then become impracticable to raise Troops & replenish the Regular Armies by voluntary enlistments.
					Under this Commission (signed by the  then Governor of Virginia & herewith submitted) your Memorialist repaired immediately to the south under the command of the gallant Edward Stevins as Brigadier, & served under the Generals Gates, De Kalb, & Greene, untill the end of that Campaign; when Genl Stevens & his Officers returned to Virginia to replenish their command, or engage in any other service their Country Should require.
					While your Memorialist was in Virginia, he thinks very early in the year 1781, Arnold’s Invasion occurred. Your Memorialist with a Gentleman & near relation of his own name went immediately within a few hundred yards of his debarkation at Westover, and from thence came in his front to Richmond with information. They found the Officers of Government, & he believes, the public stores & properties nearly all removed. The Governor himself, he was informed, had gone just before to Col. T. M. Randolph’s residence at Tuckahoe, for the Safety of the female part of his family. Your Memorialist reached them the next morning about day light, & advised his Excellency, Mr Jefferson, to send the Ladies, who were then in a very unsafe Situation immediately to the Upper Country, which he did; & then requested your Memorialist to accompany him down the south side of James River, to enable him to ascertain, if possible, the movements & objects of the enemy, & provide for the public defence & safety accordingly.
					After reaching the heights of Manchester & making all the observations & receiving all the information they could; his Excellency requested to be conducted up the River to Britton’s ferry opposite Westham, where, he observed, he had directed the public & military stores to be passed for safety, beyond the lines of Baron Steuben, to the Upper Country. Having reached this point, he directed your Memorialist to see to the expeditious passage of these stores across the River; & then to cross & repair himself up the north side to Tuckahoe Bridge, where he had ordered a body of militia to rendezevouse, of which he also directed him to take command.
					
					All this your Memorialist did, having found at the Bridge aforesaid (after a severe chase of Simpco’s  Corps who had just destroyed the Foundery) several companies of Militia, & one excellent & well appointed Company of Regulars sent there by the Baron Steuben under the command of Cap. Frederick Woodson, well known to your Memorialist, having been appointed like himself (tho’ only then a Lieutenant) in the six additional Regiments on Continental establishment, & transposed to the Said State Regiment under the command of Col. Gibson.
					This little band your Memorialist took command of under the Commission he then held & the fresh authority thus given him by the said Governer; &, after encouraging & spiriting them up in the best way he was capable, marched immediately for Richmond, drove in the out piquett of the enemy from Scuffle Town, & took possession of Richmond Soon after; it being evacuated with great precipitancy & confusion on the supposition that the greater part of the militia were moving down from above, as your Memorialist was informed.
					Your Memorialist then pursued the enemy to his shipping; & being joined by about three hundred of the Richmond militia under the command of Major Dick, a regular Officer, & a corps of horse, composed of some of the first young gentlemen of the State, took his stand on the high grounds of Malvern Hills & at the Forest three miles below to within two or three of the enemy; where he staid, tho’ under frequent threatnings & attempts at dislodgment, untill they finally embarked. untill they finally embarked After which, they attempted again to reland at Shirly Hundred, but were prevented by the resistence of this little force & the brave Major Dick & Cap. Woodson, who sheltered & preserved themselves under the walls of the houses which were somewhat injured by the fire from the shipping.
					Soon after this, the enemy fell down the River, & your Memorialist with this little force pursued down the same by land to Sandy Point; where, by manning a few open boats, a small vessel was taken, by which a  correspondence was discovered which had caused some American Officers to be captured, in what it appeared had been the effects of a part of the same correspondence before that; & which might have done much greater injury, for all that is known, but for the said discovery.
					All which detail, however, your Memorialist has had the utmost reluctance to engage in, it being always painful for any one of feeling to have to speak of himself; & the Memorialist in all the best services he was capable of performing in those trying times, fell far short of what it was his own wishes to perform, & it was the duty of every good citizen, if in his power, to render. But the necessity of doing justice to himself & family in what is to follow & is the main object of such personal detail, he hopes & trusts, will be some considerable apology; while the testemony of some yet living, he confidently expects, will support some of the principal facts in the narrative;—particularly that of Mr Jefferson, who returned to Richmond immediately on the evacuation of it by Arnold; &, in the full exercise of his own official authorities as Governor & Commander in Chief of the Militias of the State, became better acquainted with, a better judge of, & higher authority for, those acts of the Memorialist which fell under his own immediate notice & direction, than anyone else could be.
					Your Memorialist states (on these further & more material circumstances) that by engaging in such service at so early a period of his life, & continuing so long, he was not only less qualified for other useful pursuits in after civil life; but, owing to the depreciation of that currency in which he received his pay, & other causes, he so laid the foundation of destroying his little patrimonial means of support, as to paralyze all his best endeavours thro’ the remainder of a long life. Among other injuries & losses, he has to state, that in Gates’s defeat he lost a horse, shot from under him, which cost him ten thousand pounds of James River crop tobacco, & all his baggage (to a considerable amount) save only a suit of thin Summer cloathing which he then had on. The paper money had then depreciated so low that it would buy nothing. Obligations for tobacco became almost the only circulating medium. To continue in service in the style which the cause, the country, & the rank which your Memorialist held required; he had to give his note for thirty thousand pounds of James River crop tobacco for a horse, & thirty thousand more to replenish his wardrobe. Tobacco was then estimated at one Dollar per hundred weight. Immediately after peace, it rose to eight & ten Dollars. Thus, at the close of the war, your Memorialist found himself indebted Seventy thousand weight of tobacco at that enormous price, with accumulated Interest. This truely & literally laid the foundation of the loss of the whole of his little patrimonial Estate, & injured & paralyzed all his other efforts & labors thro’ life.
					These, however, your Memorialist admits, were injuries & losses of a kind somewhat common to all, & for which he has no more right to expect remuneration than others who suffered in the same way; & are only mentioned now as one of his reasons for asking the right measure of common justice from his country, which he has served with the best of his abilities, in matters which form much more solid & substantial Items of complaint.
					
					By being jostled in his rank & transposed from the Continental to the State Line, your Memorialist fell in that nondiscript situation which entitled him to but few of the rights & previliges in either. When applying under one denomination, he would be told he belonged to the other. And so, vice versa. Between the two, he never got one cent for the depreciation of his pay; nor any commutation or full pay for five years in lieu of half pay for life. In examining the Auditor’s Records he finds, a Captain John Nicholas received thro’ the hands of S. Selden £222: 8: 3 for depreciation or arrearages of pay. But on examining into the files of the Council Chamber, it is found, that there was another Cap. John Nicholas of Dinwiddie, who it seems procured thro’ the aid of Alexander McRae Esqr, his bounty in land. From his contiguity to the said Selden, & your Memorialist’s total want of recollection of any such transaction, together with the other circumstance of difficulty arising out of the transposition between the two lines; your Memorialist concludes, & is most thoroughly convinced himself, that it was the other Cap. Nicholas, & not himself, that received that sum; & that he never received one cent of depreciation or commutation for all his services during almost the whole of the Revolutionary war. At any rate, it does not appear, that two Captains of that name, as there were, received any extra allowances of pay.
					From the same Records & some of the Acts of the Virginia Legislature, it appears, that Col. Richard Hanson Harrison, Genl Washington’s Secretary, received December 1813—$5947:68 for depreciation and subsistence—also a certificate for $3025:42 with 6 ⅌Ct Interest from the first of January 1814.
					It also appears, that Col. Edward Stevins, who only served about two years as a Col. in the Continental Line, was allowed a Certificate for $   a balance of full pay—& in 1783, he received a warrant for ten thousand acres of land as Brigadier to the very Brigade in which your Memorialist served as a Lieutenant Col. to the South, & received nothing but his depreciated paper pay.
					General Lawson, your Memorialist is informed & believes, received similar allowances for similar Services, as well as sundry others.
					But above all, & what has been the strong cause & incouragement for your Memorialist coming forward & troubling your Honorable body at this late period, is an act which passed at the last Session (of 1818) in favor of Col. William Campbell of Orange County, directing the Auditor of public accounts to settle with him for his half pay or commutation.
					
					Col. Campbell comes forward in his petition upon the very grounds of transfer from the Continental to the State Line, that is herein set forth; & states in an after private letter to an old brother Officer (herewith submitted) that Col. John Nicholas (your Memorialist) was the only Officer now left in the same situation.
					Your Memorialist admits, that, like Col. Campbell, he received, after much difficulty & great trouble, as late as about the year 1808, a Warrant for a Captain’s bounty of four thousand acres of Land: But this Land, obtained at so late a period, was worth little or nothing (it being actually sold for $1500) owing to the State having ceded all its best Lands, long before, to Congress, intended for that purpose, as Col. Campbell truely says.
					All Officers serving to the end of the war, your Memorialist further states, were entitled by a posthumous Act of Congress, to, & actually did receive, a considerable additional bounty in Lands. Your Memorialist for all his latter services as Lieutenant Col, received not one Inch of Land, or any other compensation of any kind, he repeats, but his ordinary Monthly pay, in money which had finally depreciated to about one thousand for one.
					Thus, so far from his promotion by the Virginia Assembly being of any real & solid benifit, it deprived him of one of his best rights; while General Stevens, he has shewn, received ample, & no doubt, very just rewards, for the very same kind of promotion & services, in the very same department and Brigade wherein your Memorialist was promoted & served.
					Your Memorialist has no apprehension that he shall be treated differently by a just & generous country, to which he has rendered services & devoted the best days of his life, than others (particularly Generals Stevens & Lawson, & Colonels Harrison & Campbell) who have done the same in the best of causes & to the fullest effect to such country.
					The reasons of delay in thus coming forward, arising out of the acts of the Executive of the State, in violating the first conditions on which your Memorialist engaged in service, & not owing to any acts or negligence of his own; will, he confidently hopes & trusts, shew, that, as in the case of Col. Campbell, no lapse or limitation of time ought in justice & equity to be considered a sufficient bar to his claim.
					
						Your Memorialist therefore now prays for such releif in the premises as truth, justice & law may direct, & as others Similarly situated may have received from former just & honorable Legislatures; and, as in duty bound, he will pray &c &c—
						
							John Nicholas.
						
					
				 